Citation Nr: 0516308	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1980 to August 
1980.  He also had subsequent service with the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  The veteran 
testified at a personal hearing at the RO in May 2003.  He 
failed to report for another local hearing which was 
scheduled for May 2004.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002).  VA has issued final rules to implement the provisions 
of VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his claim of entitlement to service connection for 
residuals of a right knee injury.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should send an appropriate 
VCAA letter to the veteran.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide, 
to include any pertinent evidence in his 
possession.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should then review the 
veteran's claim.  If the claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case.  After affording the veteran an 
opportunity to respond, the case should 
then be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


